STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    April 6, 2017
               Plaintiff-Appellee,
v                                                                   No. 329385
                                                                    Wayne Circuit Court
JAMAL DUPREE ADAMS,                                                 LC No. 15-001874-01-FC

               Defendant-Appellant.


Before: MARKEY, P.J., and WILDER and SWARTZLE, JJ.

PER CURIAM.

       A jury convicted defendant of assault with intent to commit murder, MCL 750.83,
carjacking, MCL 750.529a, unlawful imprisonment, MCL 750.349b, and possession of a firearm
during the commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced
defendant to 31 to 60 years in prison for the assault and carjacking convictions, and 10 to 15
years in prison for the unlawful imprisonment conviction, to be served concurrently, but
consecutively to a two-year term of imprisonment for the felony-firearm conviction. Defendant
appeals by right. We affirm.

         Defendant’s convictions arise from his participation in an attack on Sylvester Sanders,
Jr., which began at defendant’s home in Detroit during the early morning hours of December 4,
2014. Sanders and defendant had been longtime friends. On the night of the crimes, Sanders
was visiting defendant’s home, as he had many times before. Defendant’s brothers, Dennis
Adams and Tyresces Adams (“Tyrese”), and a man named Jarrett were also there. According to
Sanders, the men were just talking and having a good time when Tyrese suddenly got up and
demanded Sanders’s car keys. Jarrett then grabbed Sanders and began hitting him, after which
defendant, Dennis, and Tyrese joined in the attack. The men then dragged Sanders outside, and
defendant and Jarrett placed him in the trunk of the car that Sanders had been driving. Sanders
felt the car move slightly, but he found the trunk release, and he was able to escape from the car.
According to Sanders, as he started to run away, he looked back and saw defendant standing near
the driver’s side of the car with a gun pointed at him. Sanders heard a gunshot and felt a bullet
strike his arm. Sanders continued running through the neighborhood and later saw defendant




                                                -1-
emerge from a car. Defendant fired more gunshots at Sanders. A bullet hit Sanders in the neck
and grazed his head. Sanders decided to “play dead,” after which he heard the car drive away.1

                        I. INEFFECTIVE ASSISTANCE OF COUNSEL

        In his brief on appeal and in a pro se supplemental brief filed pursuant to Supreme Court
Administrative Order No. 2004-6, Standard 4, defendant raises numerous claims of ineffective
assistance of counsel. Defendant did not raise these claims in the trial court, and this Court
denied his motion to remand for a hearing2 regarding some of these claims. Therefore, our
review is limited to errors apparent from the record. People v Matuszak, 263 Mich. App. 42, 48;
687 NW2d 342 (2004); People v Wilson, 242 Mich. App. 350, 352; 619 NW2d 413 (2000).

        The United States and Michigan Constitutions guarantee a defendant the right to the
effective assistance of counsel. US Const, Am VI; Const 1963, art 1, § 20. “Whether a person
has been denied effective assistance of counsel is a mixed question of fact and constitutional
law.” People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). To establish ineffective
assistance of counsel, a defendant must show: (1) that counsel’s performance was below an
objective standard of reasonableness under prevailing professional norms, and (2) that there is a
reasonable probability that but for counsel’s deficient performance the result of the proceedings
would have been different. People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). ;
“A reasonable probability is a probability sufficient to undermine confidence in the outcome.”
Strickland v Washington, 466 U.S. 668, 688, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).

                       A. FAILURE TO REQUEST A CONTINUANCE

        First, defendant argues that defense counsel failed to properly prepare and present a
defense because he did not request a continuance or an adjournment. He suggests that defense
counsel was therefore unable to file a witness list and object to the addition of his brother Tyrese
to the prosecutor’s witness list. We disagree.

        A motion for a continuance must be based on good cause. MCR 2.503(B)(1); People v
Jackson, 467 Mich. 272, 276; 650 NW2d 665 (2002). MCR 2.503(D)(1) provides that “[i]n its
discretion the court may grant an adjournment to promote the cause of justice.” “ ‘Good cause’
factors include ‘whether defendant (1) asserted a constitutional right, (2) had a legitimate reason
for asserting the right, (3) had been negligent, and (4) had requested previous adjournments.’ ”
People v Coy, 258 Mich. App. 1, 18; 669 NW2d 831 (2003) (citation omitted). Regardless of
good cause, a trial court’s denial of a request for an adjournment is not grounds for reversal
unless the defendant also demonstrates prejudice. Id. at 18-19.




1
  Dennis and Tyrese were both charged as codefendants. Dennis pleaded guilty of unlawful
imprisonment, carjacking, and felony-firearm, and Tyrese pleaded guilty of carjacking and
felony-firearm.
2
    See People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                -2-
         In his brief on appeal, defendant does not cite MCR 2.503(B) or the good cause factors.
Defendant argues, however, that the assertion of a constitutional right to counsel, specifically the
substitution of retained attorneys, necessitated an adjournment. Even if good cause for an
adjournment related to the substitution of counsel existed, defendant cannot demonstrate
prejudice. The trial court granted the substitution of attorneys on July 2, 2015, only because
defense counsel and defendant had advised the court that the substitution would not delay the
trial scheduled for July 20, 2015.

        Defendant asserts that with more time, defense counsel would not have stipulated to the
addition of Tyrese to the prosecutor’s witness list on the first day of trial. But even without the
stipulation, the prosecutor was free to add or delete a witness from the witness list at any time
upon leave of the court and with good cause. MCL 767.40a(4). The record shows that the
prosecutor had good cause for the delay in adding Tyrese to the witness list. Specifically, Tyrese
did not have a sentencing agreement requiring him to testify truthfully until sometime after his
June 25, 2015 interview with the police. Moreover, defense counsel explained on the record that
defendant was not surprised that the prosecution planned to call Tyrese as a witness. The
December 2014 investigator’s report, which defendant obtained through discovery, revealed that
Tyrese had made a full confession. The prosecutor also provided all Tyrese’s statements to
defense counsel. Even though Tyrese was not listed on the witness list, the prosecutor told both
of defendant’s attorneys before trial that he would be testifying. Any objection to the addition of
Tyrese to the witness list would have been futile. “Counsel is not ineffective for failing to make
a futile objection.” People v Thomas, 260 Mich. App. 450, 457; 678 NW2d 631 (2004).
Therefore, defendant cannot establish that a request for an adjournment related to the substitution
of counsel would have changed the result of the proceedings. Trakhtenberg, 493 Mich. at 51.
Defense counsel was not ineffective for failing to request an adjournment on this basis.

        Defendant also suggests that if defense counsel had had more time, he would have filed a
defense witness list, which he claims that prior counsel failed to do. Defendant’s claim is
inconsistent with the record. The prosecutor stated that prior counsel had filed a witness list on
May 26, 2015, indicating that all res gestae witnesses known to defense counsel would be called.
Moreover, defendant cannot demonstrate any prejudice related to the defense witness list. On
the first day of trial, defense counsel asked to call Shawntez Thomas, even though he was not
specifically named on prior counsel’s witness list. The trial court allowed defense counsel to add
him. Later, however, defense counsel decided—with defendant’s consent on the record—that
Thomas’s testimony was not necessary to the defense. Because defendant was free to call
Thomas if he wanted to, defendant cannot establish that not requesting an adjournment would
have affected the outcome of the proceedings. Id.

                           B. CALLING DEFENDANT TO TESTIFY

       Defendant argues that defense counsel was ineffective for calling him to testify. He
contends that defense counsel elicited questions that negatively impacted the case. We disagree.

         A defendant has a constitutional right to testify at his own trial, People v Boyd, 470 Mich.
363, 373; 682 NW2d 459 (2004), and the decision to exercise this right is a strategic assessment
left to the discretion of defendant and his counsel, People v Martin, 150 Mich. App. 630, 640; 389
NW2d 713 (1986). The victim, defendant’s longtime friend, Sylvester Sanders, Jr., identified

                                                -3-
defendant as one of the perpetrators of the crimes committed against him by a group of his
friends. Sanders specifically stated that defendant was the shooter. Defendant’s theory of the
case was that he did not participate in the crimes with the rest of the group. Defendant instead
testified at trial that he was in the bathroom when Sanders was beaten in defendant’s home. He
claimed that after the rest of the group left the house, he stayed home to clean up the mess caused
by the beating. The shooting and carjacking occurred after as well. Defendant does not argue
that any other witness could have presented similar alibi testimony. Although defendant claims
on appeal that his testimony hindered more than it helped him, “ ‘[d]ecisions regarding what
evidence to present and whether to call or question witnesses are presumed to be matters of trial
strategy,’ which we will not second-guess with the benefit of hindsight.” People v Dixon, 263
Mich. App. 393, 398; 688 NW2d 308 (2004), quoting People v Rockey, 237 Mich. App. 74, 76; 601
NW2d 887 (1999). Moreover, defendant cannot establish that but for the decision to call him to
testify, the outcome of the proceeding would have been different. Sanders’s testimony, including
his identification of defendant as the shooter, constituted overwhelming evidence to support the
convictions. Nor has defendant argued that defense counsel could have alternatively refuted the
testimony. Thus, defendant was not denied the effective assistance of counsel because he and
defense counsel elected to have him testify at trial.

                              C. TEXT MESSAGE TESTIMONY

       Defendant argues that defense counsel was ineffective for failing to offer supporting
evidence regarding text messages that Sanders allegedly sent to defendant after the crimes.
Defense counsel questioned defendant about these text messages at trial. Defendant testified that
Sanders wrote, “[H]ey, dog, I don’t want this to go that far. Pay for old girl’s car.” But
defendant testified that he deleted the text messages. On appeal, he has failed to satisfy his
burden of proving that any additional evidence could have substantiated his testimony. People v
Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999) (a defendant raising a claim of ineffective assistance
of counsel bears the burden of proving the factual predicate of his or her claim). Defendant
suggests that an investigator could be hired to look for substantiation, but he does not identify
any actual supporting evidence that could have been presented at trial. Moreover, defendant
cannot establish that but for the failure to offer supporting evidence regarding the text messages
the outcome of the trial would have been different. The text message did not exculpate him.
Rather, the jury could infer from the purported text that defendant was involved and that Sanders
would prefer to accept payment in lieu of prosecution. Therefore, defendant cannot establish that
he was denied the effective assistance of counsel with regard to the purported text messages
between Sanders and defendant.

                  D. THE PROSECUTOR’S IMPEACHMENT OF TYRESE

       Defendant argues that defense counsel was ineffective for failing to object to the
prosecutor’s impeachment of Tyrese. Any party may attack the credibility of a witness. MRE
607. MRE 613 addresses the manner of impeachment and provides:

              (a) In examining a witness concerning a prior statement made by the
       witness, whether written or not, the statement need not be shown nor its contents
       disclosed to the witness at that time, but on request it shall be shown or disclosed
       to opposing counsel and the witness.

                                                -4-
              (b) Extrinsic evidence of a prior inconsistent statement by a witness is not
       admissible unless the witness is afforded an opportunity to explain or deny the
       same and the opposite party is afforded an opportunity to interrogate the witness
       thereon, or the interests of justice otherwise require. This provision does not
       apply to admissions of a party opponent as defined in Rule 801(d)(2).

         Tyrese testified that the men gathered at the house were “just talking” and “chilling”
before Jarrett hit Sanders. Under MRE 613, the prosecutor was permitted to question Tyrese
about whether he previously told the police that the scene was tense before the assault began
because defendant was “ranting and raving” about Sanders being at his home. Likewise, Tyrese
testified at trial that defendant just watched the incident, and Tyrese never saw defendant “do
anything” related to the crime. Again, under MRE 613, the prosecutor could question him about
whether he previously told the police that after Jarrett put Sanders in the trunk, defendant “got
into the driver’s seat and pulled off.” Then, when Sanders escaped, defendant followed him with
the car. Later, at trial, the prosecutor asked whether when defendant returned, Tyrese heard
defendant say, “He got him around the corner?” Tyrese responded that he was focused on
leaving and that others were “talking about something.” The prosecutor could therefore question
Tyrese about whether he previously told the police that defendant was not just talking about
“something” with others, but that defendant said, “I got him around the corner. I got him around
the corner.” Because the prosecutor’s questions were permissible, defense counsel was not
ineffective for failing to raising a futile objection. Thomas, 260 Mich. App. at 457.

        In a related argument, defendant argues that defense counsel was ineffective because he
did not draw attention to Tyrese’s explanation for his inconsistent statements, specifically, that
he made the false statements in exchange for his release and sentencing considerations. The
record does not support this argument. On the contrary, the record discloses that defense counsel
specifically elicited from Tyrese on cross-examination that he falsified his statements for these
reasons. He further elicited from Tyrese that the statements were not truthful and should not be
believed. Contrary to defendant’s claim, defense counsel also attempted to raise the subject
again when questioning defendant. Defense counsel did what defendant argues he failed to do.
That his strategy was unsuccessful will not cause this Court to second-guess it with the benefit of
hindsight. Dixon, 263 Mich. App. at 398.

        Defendant also argues that the prosecutor relied on Tyrese’s statement as substantive
evidence in her closing argument, and defense counsel failed to object. Initially, viewing the
challenged remarks in context, we note it is not apparent that the prosecutor asked the jury to rely
on Tyrese’s statements as direct evidence of defendant’s guilt. To the extent that the
prosecutor’s comments could be considered improper, however, “there are times when it is better
not to object and draw attention to an improper comment.” People v Bahoda, 448 Mich. 261, 287
n 54; 531 NW2d 659 (1995). Moreover, the trial court instructed the jury that a witness’s prior
statements “can be considered by you in deciding whether the witness testified truthfully here
during the trial. The earlier statement is not evidence that what the witness said earlier is true.”
The trial court also instructed the jury that the attorneys’ arguments are not evidence. “Jurors are
presumed to follow their instructions, and instructions are presumed to cure most errors.” People
v Abraham, 256 Mich. App. 265, 279; 662 NW2d 836 (2003). So, defendant cannot demonstrate
that but for the prosecutor’s argument the outcome of the proceeding would have been different.


                                                -5-
                    E. FAILURE TO EXPLORE THE ISSUE OF MOTIVE

        Defendant argues that defense counsel was ineffective for failing to pursue the lack of
motive in this case. Again, defendant’s argument is inconsistent with the record. On cross-
examination of Sanders, defense counsel elicited that Sanders tried unsuccessfully to find out
why his friends had targeted him. Defense counsel then repeatedly highlighted the lack of
motive in his closing argument. Again, this Court will not second-guess defense counsel’s
strategy with the benefit of hindsight. Dixon, 263 Mich. App. at 398. Defendant does not argue
how defense counsel could have addressed the lack of motive any differently. Thus, he cannot
establish that he was denied the effective assistance of counsel on this basis.

                F. REASONABLENESS OF COUNSEL’S INVESTIGATION

        Defendant argues that defense counsel failed to seek any independent witnesses or
conduct any investigation in the neighborhood. But defendant does not offer any record
evidence to support his claim regarding defense counsel’s investigation. Moreover, defendant
does not argue that even if defense counsel had conducted the type of investigation he proposes
he should have that it would have revealed any outcome-determinative evidence. Accordingly,
defendant has again failed to establish his burden of proving that defense counsel was
ineffective. Hoag, 460 Mich. at 6.

                 G. FAILURE TO INVESTIGATE AND CALL WITNESSES

        In his Standard 4 brief, defendant argues that defense counsel was ineffective for failing
to investigate the proposed testimony of Thomas and defendant’s mother and for failing to call
them to testify. With regard to Thomas, the record belies defendant’s claim of the failure to
investigate. Defense counsel specifically stated on the record that he had intended to call
Thomas to testify, but he talked to Thomas and consulted with defendant, and they both agreed
not to call Thomas. In addition, defendant has failed to offer any record proof that defense
counsel failed to investigate what testimony defendant’s mother might offer. Id. Although
defendant states in his Standard 4 brief that “forthcoming affidavits will show that these
witnesses would have supported the defense theory,” defendant has not provided those affidavits
or made any arguments how the testimony would have supported his case. Absent such
evidence, defendant cannot establish that but for defense counsel’s decisions regarding Thomas
and defendant’s mother the outcome of the proceeding would have been different. Id. at 9.

                          H. FAILURE TO IMPEACH WITNESSES

        Defendant also argues in his Standard 4 brief that defense counsel was ineffective for
failing to impeach Sanders and Tyrese with their criminal records. Again, defendant fails to
meet his burden of providing a factual predicate to substantiate his claim. Hoag, 460 Mich. at 6.
The record demonstrates that Sanders had not been convicted of a crime involving theft or
dishonesty in the 10 years before trial. His 2004 conviction was not admissible because more
than 10 years had elapsed. See MCR 609(c). The record is silent regarding Tyrese’s criminal
background. Absent any record basis for impeachment, defendant cannot establish that but for
defense counsel’s failure to further question the witnesses regarding their criminal records the
outcome of the trial would have been different. Hoag, 460 Mich. at 9.

                                               -6-
                            II. PROSECUTORIAL MISCONDUCT

        Defendant next raises several unpreserved claims of prosecutorial misconduct regarding
the prosecutor’s arguments to the jury, which we review for plain error affecting defendant’s
substantial rights. People v Ackerman, 257 Mich. App. 434, 448; 669 NW2d 818 (2003). When a
jury instruction could have dissipated any prejudicial effect, reversal is not required. Id. at 449.

       Defendant argues that the prosecutor erred by denigrating him by often stating, “When
you have friends like these, who needs enemies?” We disagree. Our Supreme has explained:

       Generally, prosecutors are accorded great latitude regarding their arguments and
       conduct. They are free to argue the evidence and all reasonable inferences from
       the evidence as it relates to their theory of the case.” Nevertheless, prosecutors
       should not resort to civic duty arguments that appeal to the fears and prejudices of
       jury members or express their personal opinion of a defendant’s guilt, and must
       refrain from denigrating a defendant with intemperate and prejudicial remarks.
       Such comments during closing argument will be reviewed in context to determine
       whether they constitute error requiring reversal. [Bahoda, 448 Mich. at 282-283
       (citations, alterations, and quotation marks omitted).]

        The theme of the prosecutor’s opening statement and closing argument was, “When you
have friends like these, who needs enemies?” Sanders testified that three of his four attackers
were longtime friends, and he never learned why they beat him, stuffed him into the trunk of a
car, shot at him when he escaped, or stole the car that he was driving. Against this backdrop, the
prosecutor’s use of an idiom regarding friends and enemies in her arguments was not plainly
erroneous. A prosecutor is not required to state her inferences or arguments in the blandest
possible terms. People v Launsburry, 217 Mich. App. 358, 361; 551 NW2d 460 (1996).

        Defendant also argues that the prosecutor erred by suggesting that she had special
knowledge about the case when she used the phrase, “I believe,” in her closing argument. While
the prosecutor cannot vouch for the credibility of her witnesses by implying she has special
knowledge concerning a witness’s truthfulness, Bahoda, 448 Mich. at 282-283, that did not occur
in this case. In context, the prosecutor used the phrase to refer to the evidence, not her personal
belief in defendant’s guilt. The prosecutor did not use the prestige of her office; she never
indicated that she had personal or special knowledge, or possessed extrajudicial information.
Therefore, the prosecutor’s use of the phrase “I believe” did not amount to plain error.

                          III. GREAT WEIGHT OF THE EVIDENCE

        Defendant argues in his Standard 4 brief that the verdict was against the great weight of
the evidence. We disagree. Defendant did not preserve this issue by filing a motion for a new
trial. People v Lopez, 305 Mich. App. 686, 695; 854 NW2d 205 (2014). “Unpreserved challenges
to the great weight of the evidence are reviewed for plain error affecting the defendant’s
substantial rights.” Id.

       A new trial may be granted if a verdict is against the great weight of the evidence. MCR
2.611(A)(1)(e). But such a motion should be granted only when the evidence preponderates
heavily against the verdict and a serious miscarriage of justice would otherwise result. People v
                                                -7-
Unger, 278 Mich. App. 210, 232; 749 NW2d 272 (2008). In general, conflicting testimony and
issues of witness credibility are insufficient grounds for granting a new trial. Id. Unless
“directly contradictory testimony was so far impeached that it ‘was deprived of all probative
value or that the jury could not believe it,’ or contradicted indisputable physical facts or defied
physical realities, the trial court must defer to the jury’s determination.” People v Lemmon, 456
Mich. 625, 645-646; 576 NW2d 129 (1998) (citation omitted).

        The crux of defendant’s entire argument is that Sanders’s testimony was incredible.
Defendant claims that Sanders’s testimony was not credible because he was intoxicated.
Although Sanders admitted to drinking and smoking marijuana before he visited defendant’s
home, the record does not demonstrate that he was intoxicated, let alone that the use of alcohol
and drugs affected his testimony in any way. Instead, Sanders testified that his use of marijuana
and alcohol did not interfere with his recollection. Sanders’s use of alcohol and marijuana
therefore did not deprive his testimony of all probative value such that the verdict cannot stand.

       Defendant also claims that Sanders’s identification was impeded because it was dark
outside.3 But Sanders had an opportunity to observe defendant inside before they went outside.
The testimony also indicated that yards in the neighborhood were lit by porch lights and there
was at least one nearby street light. Sanders’s testimony that he saw defendant again in front of
defendant’s home and as he ran to escape the attackers was not contradicted by indisputable
physical facts and did not defy physical realities. Id.

        Defendant also asserts that Sanders’s testimony was not credible because he could not
recall the type of car that he drove to defendant’s home that night and that the perpetrators stole.
Indeed, Sanders was not sure of the model of the car and testified that it could have been a
Malibu or Impala—both Chevrolets. But the car did not belong to Sanders, and months had
passed since he drove it. Therefore, Sanders’s lack of memory regarding this peripheral detail
did not strip his entire testimony of probative value.4

        Defendant claims that Sanders was incredible because he testified that he heard multiple
gunshots, but the police did not find accompanying firearms’ evidence of the shooting. Indeed,
the police only recovered one bullet, but blood spots and bloody clothing were recovered along
Sanders’s escape route. Still, the fact that the police did not locate more firearms’ evidence in a
nighttime crime scene that spanned more than a block and a half does not defy physical realities.



3
  Defendant claims that Sanders’s observations in the dark were inconsistent with his testimony,
“I couldn’t see.” Defendant misrepresents the record. Tyrese, not Sanders, provided the
testimony that he could not see what happened outside defendant’s house because he was inside.
4
  Defendant also claims that Sanders testified inconsistently about the color of the car and on
which side defendant stood when Sanders escaped from the trunk. But the citations defendant
provides do not evidence any inconsistencies. Defendant also claims that it was impossible for
Sanders to observe a car in front of the tan car while he was in the trunk, but Sanders testified
that he saw the other car after he exited the trunk.


                                                -8-
       Defendant also suggests that it was impossible for Sanders to have escaped from the car
trunk by finding the trunk release in the dark in such a short amount of time. Even though
Sanders admitted that he had never looked for a release in that trunk before, did not know
whether it had one, and his escape was “by the grace of God,” nothing in the record demonstrates
that Sanders’s testimony regarding the timing of his escape was impossible.

       Finally, defendant asserts that Tyrese never pointed the finger at him, the investigation of
the crime scene was “messed up,” and Sanders had no problems with him. Defendant’s
challenges again do not pertain to the elements of the crimes; they again relate to the credibility
and consistency of the evidence. Even without Tyrese’s corroborating testimony, additional
physical evidence collected by the police, or a clear motive, Sanders’s testimony that defendant
was the shooter unequivocally supported the verdict. It cannot be said that Sanders’s testimony
was so deprived of all probative value that it could not be believed by a reasonable juror.
Lemmon, 456 Mich. at 644. Accordingly, defendant cannot establish plain error affecting his
substantial rights based on his great weight of the evidence claim.

                            IV. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that there was insufficient evidence that he was the perpetrator to
support his convictions. We disagree.

        In a challenge to the sufficiency of the evidence in a jury trial, this Court reviews de novo
the evidence in the light most favorable to the prosecution to determine whether the trier of fact
could have found that the essential elements of the crime were proved beyond a reasonable
doubt. People v Henderson, 306 Mich. App. 1, 8-9; 854 NW2d 234 (2014). All conflicts in the
evidence must be resolved in favor of the prosecution. Id. at 9.

        “The elements of assault with intent to commit murder are (1) an assault, (2) with an
actual intent to kill, (3) which, if successful, would make the killing murder.” People v Ericksen,
288 Mich. App. 192, 195-196; 793 NW2d 120 (2010) (quotation marks and citation omitted).

       A carjacking occurs when while committing a larceny of a motor vehicle the defendant
uses (1) “force or violence,” (2) “the threat of force or violence,” or (3) puts “in fear any
operator, passenger, or person in lawful possession of the motor vehicle, or any person lawfully
attempting to recover the motor vehicle.” MCL 750.529a(1); People v Hardy, 494 Mich. 430,
444; 835 NW2d 340 (2013).

       The elements of unlawful imprisonment are stated in MCL 750.349b(1):

       A person commits the crime of unlawful imprisonment if he or she knowingly
       restrains another person under any of the following circumstances:

              (a) The person is restrained by means of a weapon or dangerous
       instrument.

               (b) The restrained person was secretly confined.



                                                -9-
              (c) The person was restrained to facilitate the commission of another
       felony or to facilitate flight after commission of another felony.

The statute defines the term “restrain” as “to forcibly restrict a person’s movements or to forcibly
confine the person so as to interfere with that person’s liberty without that person’s consent or
without lawful authority.” MCL 750.349b(3)(a). The restraint need not last “for any particular
length of time.” Id.; People v Bosca, 310 Mich. App. 1, 18; 871 NW2d 307 (2015). MCL
750.349b(3)(b) also defines the words “secretly confined” to mean either “(i) [t]o keep the
confinement of the restrained person a secret” or “(ii) [t]o keep the location of the restrained
person a secret.”

        In, this case, the prosecutor charged defendant with a violation of MCL 750.349b(1)(a),
and the trial court similarly instructed the jury that it must find that the “person restrained was
restrained by means of a weapon or a dangerous instrument.” 5

        “The elements of felony-firearm are that the defendant possessed a firearm during the
commission of, or the attempt to commit, a felony.” People v Avant, 235 Mich. App. 499, 505;
597 NW2d 864 (1999). Again, defendant’s primary challenge on appeal is whether there was
sufficient evidence to identify him as a perpetrator of the charged crimes. Identity is an essential
element of every crime. People v Yost, 278 Mich. App. 341, 354; 749 NW2d 753 (2008).

       There was sufficient evidence that defendant was the perpetrator to support defendant’s
convictions. Sanders was defendant’s longtime friend. Although Tyrese initiated the fray by
demanding Sanders’s keys, Sanders identified defendant as being among the group of men who
“rushed” him and hit him before dragging him out of defendant’s home. Sanders testified that
defendant was armed with a gun and helped force him into the trunk. The jury could infer that
defendant then started to drive Sanders’s car away from the evidence that, when Sanders escaped
from the trunk, he saw defendant standing by the driver’s side with a gun pointed at him. As
Sanders ran, Sanders heard a gunshot and felt a bullet strike his arm. Sanders saw and heard
defendant chasing him with the other men. When defendant found Sanders in front of a home
where Sanders had sought assistance, defendant fired numerous gunshots at Sanders from 8 to 10
feet away. Sanders testified that after defendant’s brother, Dennis Adams, told defendant to
shoot Sanders again because he was not dead, defendant fired more shots and left. Viewing
Sander’s testimony in a light most favorable to the prosecution, Henderson, 306 Mich. App. at 9,
and given that “positive identification by witnesses may be sufficient to support a conviction of a


5
  The trial court also instructed the jury on aiding and abetting, MCL 767.39, for the crimes of
carjacking and unlawful imprisonment. “An aider and abettor’s state of mind may be inferred
from all the facts and circumstances.” People v Carines, 460 Mich. 750, 758; 597 NW2d 130
(1999). “Factors that may be considered include a close association between the defendant and
the principal, the defendant’s participation in the planning or execution of the crime, and
evidence of flight after the crime.” Id. “Mere presence, even with knowledge that an offense is
about to be committed or is being committed, is insufficient to establish that a defendant aided or
assisted in the commission of the crime.” People v Norris, 236 Mich. App. 411, 419-420; 600
NW2d 658 (1999).


                                               -10-
crime,” People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000), we conclude there was
sufficient evidence to support a rational trier of fact’s conclusion that defendant was the
perpetrator.

       Defendant attempts to attack the credibility of the evidence by citing his own testimony
that he was not involved with the crimes.6 But credibility determinations are within the
exclusive province of the jury and will not be second-guessed by this Court. Henderson, 306
Mich. App. at 9, 13. Defendant also claims that he lacked motive to commit the crimes. But the
prosecutor was not required to prove motive because it was not an element of the charged
offenses. See People v Oliphant, 399 Mich. 472, 489; 250 NW2d 443 (1976).

        Defendant also claims in passing that the prosecutor failed to establish the requisite intent
for assault with intent to commit murder. “Intent to kill may be inferred from all the facts in
evidence,” including use of a deadly weapon, taking aim at a victim, injury to the victim,
evidence of flight and attempts to hide evidence. People v Henderson, 306 Mich. App. 1, 11-12;
854 NW2d 234 (2014). Sanders’s testified that defendant was armed with a gun, pursued him
through the neighborhood and fired numerous shots at him. Defendant fired at Sanders again
when Dennis told defendant to continue shooting because Sanders was not dead. After Sanders
was shot in the arm, neck, and head, he decided to “play dead.” From defendant’s use of the
weapon and his continued shooting at Sanders in response to Dennis’s statement that Sanders
was not yet dead, the jury could infer that defendant intended to kill Sanders. Thus, there was
sufficient evidence of intent to support defendant’s assault with intent to commit murder
conviction.

        Defendant also claims, again in passing, that there was insufficient evidence to support
his conviction of unlawful imprisonment. According to Sanders, when the group took Sanders
outside, defendant said, “[P]ut him in the trunk.” At that time, Sanders observed that defendant
possessed a gun. Sanders was then forced into the trunk of the car, where he was confined until
he found the trunk release and escaped shortly afterward. Although Sanders’s confinement was
short-lived, there is no requirement that it had to last “for any particular length of time.” MCL
750.349b(3)(a). Sufficient evidence existed for the jury to conclude that defendant used the gun
to force Sanders into the trunk of the car and to therefore support his unlawful imprisonment
conviction.

       We affirm.

                                                              /s/ Jane E. Markey
                                                              /s/ Kurtis T. Wilder
                                                              /s/ Brock A. Swartzle



6
   Defendant also attempts to expand the record by arguing that his past criminal history
demonstrates that he would not resort to violence. This Court will not consider unlawful
attempts to expand the record on appeal. MCR 7.210(A)(2); People v Powell, 235 Mich. App.
557, 561 n 4; 599 NW2d 499 (1999).


                                                -11-